Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Examiner acknowledges the election, without traverse, of Group I directed to a hyperactive piggyback transposase, in the reply filed on 08 November 2021.  
In the response filed 08 November 2021, the applicant amended claims 34-37 and introduced new claims 51-61.  The applicant also submits that at least claims 33-37 and 47-61 can be construed to read on this election.  
In response, the examiner will rejoin some, but not all, of the claims not originally included in group I. The examiner notes that claim 34 (and its dependencies) depend from canceled claim 1.  Therefore, because claims 34-37 and 47-50 do not depend from claim 33 (group I), these claims will not be examined in the current action.  Because claims 51-61 do properly depend from claim 33, these claims will be examined in the current action.
Claim Status
Claims 33-37 and 47-61 are pending.  However, claims 34-37 and 47-50 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims 1-32, 38-46 are canceled.    Claims 33 and 51-61 are under current examination.


Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 10 June 2021 consisting of 6 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a CON of 15/221,777 (filed 07/28/2016; issued as USPAT-10287559) which is a CON of 13/774,718 (filed 02/22/2013; issued as USPAT-9546382) which is a DIV of 12/712,504 (filed 02/25/2010; issued as USPAT-8399643) which claims benefit of 61/155,804 (filed 02/26/2009).  The instant application has been granted the benefit date, 26 February 2009, from the application  61/155,804.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33 and 51-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 8399643. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claim 52 and claim 1 of US-8399643 recite a nucleic acid .

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633